Title: To Alexander Hamilton from Major Henry Lee, 15 October 1779
From: Lee, Henry
To: Hamilton, Alexander


Manolopen [New Jersey] Octr. 15. 1779
Dear Sir.
I have your letters of the 9th & 13th Octobr.
The Pilots have orders one half to proceed to Lewis Town, there to wait on you.

The route I can not yet determine, as I am not sufficiently acquainted. They will be sent the shortest & every assistance given them to expedite their arrival.
Should you leave the Capes before they get there, it would be necessary to dispatch a courier to cross at Dover & pursue the Jersey route with directions for them; yourself or courier must meet them. My intelligence corresponds exactly with the information obtained from Capt Munroe & transmitted you from H Quarters.
Rhode island was not evacuated when my last accounts arrived but will be on the Count’s appearance. Transports are ready there for the purpose.
Sandy hook, the Narrows & Governor’[s] Island are strongly fortified. Be assured of my execution of your wishes & that I am your friend & servt.
Henry Lee   Maj

